Exhibit 10.38

 

UNIVERSAL DISPLAY CORPORATION

EQUITY COMPENSATION PLAN

 

BRIDGE GRANT AGREEMENT

 

 

This BRIDGE GRANT AGREEMENT (this “Agreement”), effective as of December 12,
2019 (the “Date of Grant”), is delivered by Universal Display Corporation (the
“Company”), to Julia J. Brown (the “Grantee”).

RECITALS

The Universal Display Corporation Equity Compensation Plan, amended and restated
effective as of June 19, 2014 (the “Plan”), provides for the Company’s ability
to grant stock awards in accordance with the terms and conditions of the Plan.

The Compensation Committee of the Board of Directors of the Company, along with
the Board of Directors of the Company (collectively, the “Directors”) have
approved the issuance of annual long term incentive grants to executives to
modify the previous multi-year retention share awards system implemented for
executives, and have determined that it is in the best interests of the
shareholders to make a one-time Bridge Grant (defined below) stock award to each
such executive as part of the implementation of the annual long term incentive
program, subject to the restrictions set forth in this Agreement, as an
inducement for each such executive to continue to:

 

•

Devote substantial time and attention to promotion and development of the
Company at a time that is important for the future success of the Company;

 

•

Maintain a significant long-term ownership interest in the Company;

 

•

Continue in employment in order to ensure continuity of leadership and vision
for the Company; and thereby

 

•

Increase shareholder value.

The Directors have determined that the Bridge Grant is reasonable and
appropriate compensation for the services to be provided by the Grantee, as an
executive, to the Company.  References in this Agreement to capitalized terms
not defined herein shall have the meanings given to those terms in the Plan.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound,
hereby agree as follows:

1.Bridge Grant.  As approved by the Directors, the Company hereby grants to the
Grantee 10,240 shares of common stock of the Company, subject to the terms,
conditions and restrictions set forth below and in the Plan (the “Bridge
Grant”).

1

 

--------------------------------------------------------------------------------

2.Vesting and Restriction on Disposition of the Bridge Grant.

(a)The Bridge Grant shall become vested according to the following schedule, if
the Grantee continues to be employed by the Company from the Date of Grant until
the applicable vesting date.

Vesting Date

 

Vested Shares

March 6, 2022

5,120

March 6, 2023

5,120

 

The vesting of the Bridge Grant shall be cumulative, but shall not exceed 100%
of the Bridge Grant.

(b)Notwithstanding the foregoing, the Bridge Grant shall vest in accordance with
the terms of the Grantee’s Amended and Restated Change in Control Agreement,
dated November 4, 2008, between the Company and the Grantee (the “Change in
Control Agreement”) in the event of a Change in Control, as defined in the
Change in Control Agreement (a “Change in Control”).

(c)Subject to subsection (b) above and to the Directors’ discretion under
Section 8 of the Plan, if the Grantee ceases to be employed by the Company for
any reason before the Bridge Grant is fully vested, the shares of the Bridge
Grant that are not then vested shall be forfeited and must be immediately
returned to the Company.  The Bridge Grant (whether or not vested) may also be
forfeited under the circumstances described in Section 4 below.

(d)In no event may any unvested shares of the Bridge Grant be assigned,
transferred, pledged or otherwise disposed of or encumbered by the Grantee
before the shares vest.  With respect to each share subject to the Bridge Grant,
the “Restriction Period” is the period beginning on the Date of Grant and ending
on the date of vesting of such share. Any attempt to assign, transfer, pledge or
otherwise dispose of or encumber the shares contrary to the provisions hereof,
and the levy of any execution, attachment or similar process upon such shares,
shall be null, void and without effect.

3.Issuance of Certificates.

(a)Stock certificates representing the Bridge Grant, with appropriate legends
reflecting the restrictions under this Agreement, may be issued by the Company
to the Grantee or may be held in escrow by the Company, as determined by the
Directors.  When the Grantee obtains a vested right to shares of the Bridge
Grant, the Grantee shall have the right to receive a certificate representing
the vested shares (net of any applicable tax withholding).  During the
Restriction Period, the Grantee shall receive any cash dividends with respect to
the shares of the Bridge Grant, may vote the shares of the Bridge Grant and may
participate in any distribution pursuant to a plan of dissolution or complete
liquidation of the Company.  In the event of a dividend or distribution payable
in stock or other property or a reclassification, split up or similar event
during the Restriction Period, the shares or other property issued or declared
with respect to the Bridge Grant shall be subject to the same terms and
conditions relating to vesting and transfer as the shares to which they relate.

2

 

--------------------------------------------------------------------------------

(b)The Company’s obligation to deliver shares pursuant to the Bridge Grant shall
be subject to all applicable laws, rules and regulations and also to such
approvals by governmental agencies as may be deemed appropriate to comply with
relevant securities laws and regulations.

4.Clawback.  Notwithstanding any provisions of this Agreement to the contrary,
with respect to each share subject to the Bridge Grant  (whether or not vested),
the share shall be forfeited, and must be immediately returned to the Company,
upon request by the Directors, in the event that, during the Restriction Period
for such share, (i) the Grantee materially breaches a written non-competition,
non-solicitation or confidentiality agreement between the Grantee and the
Company and the Grantee fails to cure the breach (if such breach is curable)
within 30 days after receiving written notice from the Company of the breach;
(ii) the Grantee commits an act of dishonesty, fraud, embezzlement or theft in
connection with his duties or in the course of the Grantee’s employment with the
Company; (iii) the Grantee is convicted of a felony or a crime of moral
turpitude; or (iv) the Grantee engages in actions that result in a material
restatement of the financial statements of the Company, except that any
“restatement” as defined herein shall not include a restatement due to
retrospective adoption of new accounting standards or changes or transactions
where GAAP requires retrospective adoption.  

5.Grant Subject to Plan Provisions.  The Bridge Grant is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan.  The Bridge Grant is
subject to interpretations, regulations and determinations concerning the Plan
established from time to time by the Directors in accordance with the provisions
of the Plan, including, but not limited to, provisions pertaining to (i) the
registration, qualification or listing of the shares, (ii) changes in
capitalization of the Company, and (iii) other requirements of applicable
law.  The Directors shall have the authority to interpret and construe the
Bridge Grant pursuant to the terms of the Plan, and its decisions shall be
conclusive as to any questions arising hereunder.

6.Tax Withholding.  Withholding for any federal, state, local or other taxes
required with respect to the vesting of the Bridge Grant shall be governed by
the Plan, except that the Grantee may elect to satisfy any tax withholding
obligation of the Company with respect to the Bridge Grant by having shares
withheld up to an amount that does not exceed the minimum applicable withholding
tax rate for federal (including FICA), state, local and other tax
liabilities.  The Company shall establish procedures for such an election by the
Grantee.

7.No Employment or Other Rights.  The Bridge Grant shall not confer upon the
Grantee any right to be retained by or in the employ of the Company and shall
not interfere in any way with the right of the Company to terminate the
Grantee’s employment at any time. The right of the Company to terminate at will
the Grantee’s employment at any time for any reason is specifically reserved.

8.Assignment by Company.  The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries, and affiliates.  This Agreement may be assigned by the
Company without the Grantee’s consent.

3

 

--------------------------------------------------------------------------------

9.Applicable Law.  The validity, construction, interpretation and effect of this
instrument shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania, without giving effect to the conflicts of laws
provisions thereof.

10.Notice.  Any notice to the Company provided for in this instrument shall be
addressed to the Company care of the Vice President Legal at 375 Phillips
Boulevard, Ewing, New Jersey 08618, and any notice to the Grantee shall be
addressed to such Grantee at the current address shown on the payroll of the
Company, or to such other address as the Grantee may designate to the Company in
writing.  Any notice shall be delivered by hand or by a recognized courier
service such as FedEx or UPS, sent by telecopy or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage prepaid,
in a post office regularly maintained by the United States Postal Service.

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this instrument, and the Grantee has placed his signature hereon.

UNIVERSAL DISPLAY CORPORATION

By: /s/ Steven V. Abramson

 

Name: Steven V. Abramson

 

Title: President and CEO

 

Date: December 12, 2019

 

 

I, Julia J. Brown, hereby accept the grant of the Bridge Grant described in this
Agreement, and I agree to be bound by the terms of the Plan and this
Agreement.  I hereby further agree that all of the decisions and determinations
of the Directors with respect to the Bridge Grant and this Agreement shall be
final and binding.

 

                 /s/ Julia J. Brown

 

Julia J. Brown, Grantee

 

December 12, 2019

Date

 

 

4

 